UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. COMMISSION FILE NUMBER: 001-33142 Physicians Formula Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 20-0340099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1055 West 8th Street Azusa, California (Zip Code) (Address of principal executive offices) (626) 334-3395 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whetherthe registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the registrant’s common stock, par value $0.01 per share, as ofMay5, 2010, was 13,589,668. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 5. Exhibits 19 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share data) March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $1,118 and $1,165 as of March 31, 2010 and December 31, 2009, respectively Inventories Prepaid expenses and other current assets Income taxes receivable Deferred tax assets, net Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS, NET INTANGIBLE ASSETS, NET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Trade allowances Sales returns reserve Line of credit borrowings Total current liabilities DEFERRED TAX LIABILITIES, NET RELATED PARTY LONG-TERM DEBT OTHER LONG-TERM LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES (NOTE 8) STOCKHOLDERS' EQUITY: Series Apreferred stock, $0.01 par value—10,000,000 shares authorized, no shares issued and outstanding at March 31, 2010 and December 31, 2009 - - Common stock, $0.01 par value—50,000,000 shares authorized, 13,589,668 shares issued and outstanding at March 31, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to condensed consolidated financial statements. -1- PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, exceptshare data) Three Months Ended March 31, NET SALES $ $ COST OF SALES GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE EXPENSES INCOME (LOSS) FROM OPERATIONS ) INTEREST EXPENSE, NET OTHER (INCOME) EXPENSE, NET ) 57 INCOME (LOSS) BEFORE PROVISION (BENEFIT) FOR INCOME TAXES ) PROVISION (BENEFIT) FOR INCOME TAXES ) NET INCOME (LOSS) $ $ ) NET INCOME (LOSS) PER COMMON SHARE: Basic $ $ ) Diluted $ $ ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted See notes to condensed consolidated financial statements. -2- PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Exchange rate loss ) ) Deferred income taxes ) Provision for bad debts ) Amortization of debt issuance costs 36 Stock-based compensation expense Payment in kind interest 80 - Changes in assets and liabilities: Accounts receivable Inventories 78 ) Prepaid expenses and other current assets ) Accounts payable 18 Accrued expenses, trade allowances and sales returns reserve ) Income taxes payable/receivable ) ) Other long-term liabilities ) 4 Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Other assets ) ) Restricted cash - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net borrowings on line of credit from Union Bank - Net payments on line of credit from Wells Fargo ) - Debt issuance costs ) (7
